UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2014 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-178825 MEDIFIRST SOLUTIONS, INC. (Exact name of registrant as specified in its charter) NEVADA 27-3888260 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 45 E. Main Street, Freehold NJ 07726 (Address of principal executive offices) 732-786-8044 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one)Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of August 19, 2014, there were 18,381,750 shares of Common Stock, $0.0001 par value, outstanding and 50,000 shares of Preferred Stock, .0001 par value, outstanding. PART I. FINANCIAL INFORMATION Item1. Financial Statements. 3 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 18 Item3. Quantitative and Qualitative Disclosures About Market Risk. 20 Item4. Controls and Procedures. 20 PART II.OTHER INFORMATION Item 1. Legal Proceedings. 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 21 Item 3. Defaults Upon Senior Securities. 21 Item 4. Mine Safety Disclosures 21 Item 5. Other Information. 21 Item 6. Exhibits. 21 -2- PART I.FINANCIAL INFORMATION Item 1.Financial Statements. Medifirst Solutions, Inc. (A Development Stage Company) Condensed Balance Sheets June 30, 2014 and December 31, 2013 (Unaudited) ASSETS June 30, December 31, Current Assets: Cash $ $ Accounts receivable, net of allowance of $-0- - Prepaid expenses Inventory Total current assets Property, Plant and Equipment, net Other Assets Security deposit $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Bank overdraft $ $ Accounts payable and accrued expenses Loans payable - stockholders 6% convertible notes Total current liabilities Stockholders' Equity: Preferred stock, $0.0001 par value; 1,000,000 shares authorized,50,000 shares issued and outstanding 5 - Common stock, $0.0001 par value; 200,000,000 shares authorized, 18,881,750 and 13,781,750 shares issued and outstanding, respectively Additional paid in capital Deficit accumulated during development stage ) $ $ See accompanying notes to unaudited condensed financial statements. -3- Medifirst Solutions, Inc. (A Development Stage Company) Condensed Statements of Operations For the Six Months Ended June 30, 2014 and 2013 and for the Period From November 8, 2010(Inception) to June 30, 2014 From November 8, 2010 (Inception) to June 30, For the Three Months Ended June 30, For the Six Months Ended June 30, Consulting fee revenue $ $
